--------------------------------------------------------------------------------

EXHIBIT 10-49


2010-2012 Performance-Adjusted Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (the “Award Agreement”) is entered
into as of March 8, 2010 (the “Grant Date”) between FirstEnergy Corp. and the
Participant.  For the purposes of this Award Agreement, the term “Company” means
FirstEnergy Corp., its successors and/or its Subsidiaries, singularly or
collectively.


SECTION ONE - AWARD
 
As of the Grant Date, in accordance with the FirstEnergy Corp. 2007 Incentive
Plan  (the “Plan”) and the terms and conditions of this Award Agreement, the
Company grants to the Participant the right to receive, at the end of the Period
of Restriction (as defined below) a number of shares of common stock of the
Company equal to the number of restricted stock units set forth above (the
“Restricted Stock Units”), subject to adjustment based on the Company’s
performance as described below.


Dividend Equivalents


Until the expiration of the Period of Restriction pursuant to the terms and
conditions of this Award Agreement, the Participant will be credited on the
books and records of the Company with an amount per each Restricted Stock Unit
(the “Dividend Equivalent”) equal to the amount per share of any cash dividends
declared by the Board with a record date on or after the Grant Date on the
outstanding common stock of the Company.  Such Dividend Equivalents will be
credited in the form of an additional number of Restricted Stock Units (which
Restricted Stock Units, from the time of crediting, will be deemed to be in
addition to and part of the base number of Restricted Stock Units awarded by
this Award Agreement for all purposes hereunder).  The additional number of
Restricted Stock Units will be equal to the aggregate amount of Dividend
Equivalents credited on this Award on the respective dividend payment date
divided by the average of the high and low prices per share of common stock on
the respective dividend payment date.  The Restricted Stock Units attributable
to the Dividend Equivalents will be either delivered or forfeited, as
appropriate, under the same terms and conditions under this Award Agreement that
apply to the other Restricted Stock Units.


SECTION TWO - GENERAL TERMS


This Award Agreement is subject to the Plan and the following terms and
conditions:


Period of Restriction


For the purposes of this Award Agreement, “Period of Restriction” means the
period beginning on the Grant Date set forth above and ending on the earliest
of:


 
a)
5:00 p.m. Akron time on March 8, 2013;

 
b)
The date of the Participant’s death;



 
 

--------------------------------------------------------------------------------

 


 
c)
The date that the Participant’s employment is terminated due to Disability; or

 
d)
The date of an involuntary termination in connection with and resulting from a
Change in Control within the two-year period following the date of the Change in
Control under conditions in which the Participant qualifies for and receives any
employer severance benefit that may be offered, provided that the Participant
executes and submits an agreement to release the Company in full against any and
all claims as required by the arrangement or plan providing the employer
severance benefit and the statutory period during which the Participant is
entitled to revoke the agreement expires on or before the 90th day following the
involuntary termination.



Notwithstanding that the Period of Restriction ends upon a termination of
employment due to Disability, Restricted Stock Units awarded pursuant to this
Award Agreement shall be subject to limited restrictions after a termination due
to Disability as provided in this Award Agreement.


Performance Adjustment


If the Payment Date (as defined below under "Delivery of Common Stock") is March
8, 2013, the actual number of shares issuable under the Restricted Stock Units
awarded pursuant to this Award Agreement may be adjusted upward or downward by
fifty percent (50%) from the number of Shares issuable under the Restricted
Stock Units (as set forth in Section One of this Award Agreement), based on the
Company’s performance against three key metrics.  The Committee has identified
the three performance metrics as Earnings Per Share, Safety, and Operational
Performance Index.


The Company’s performance against the three performance metrics will be
evaluated, with respect to each performance metric, by comparing the average of
the Company’s actual annual performance over the three years beginning in the
year of grant of this Award to the average of the annual target performance
levels established over the same period to determine whether the Company has
exceeded, met or fallen below the target performance level for that particular
performance metric. The annual target performance level relating to each metric
for each year will be set by the Committee in February of that year. The
following guidelines will be used to adjust the number of shares issuable under
the Restricted Stock Units awarded pursuant to this Award Agreement:


·
If the Company’s average annual performance meets or exceeds the average of the
target performance levels established by the Committee with respect to all three
of the performance metrics identified above, the number of Shares issuable under
the Restricted Stock Units (as set forth in Section One of this Award Agreement)
will be increased by fifty percent (50%).

·
If the Company’s average annual performance falls below the average of the
target performance levels established by the Committee with respect to all three
of the performance metrics identified above, the number of Shares issuable under
the Restricted Stock Units (as set forth in Section One of this Award Agreement)
will be decreased by fifty percent (50%).

·
If the Company’s average annual performance meets or exceeds the average of the
target performance levels established by the Committee with respect to one or
more of the performance metrics identified above, but falls below the average of
the target performance levels with respect to one or more of the other
performance metrics, the number of Shares issuable under the Restricted Stock
Units (as set forth in Section One of this Award Agreement) will not be
adjusted.



 
2

--------------------------------------------------------------------------------

 
 
Delivery of Common Stock


The date that shares of common stock shall be issued to the Participant (the
“Payment Date”) shall be as follows for each specified event, provided that in
no event will the Participant be permitted directly or indirectly to designate
the taxable year of payment:


 
·
As soon as practicable, but not later than ninety (90) days after March 8, 2013
if the payment is on account of:  the expiration of the Period of Restriction
set forth in paragraph a) of the subsection entitled “Period of Restriction”
above; the Participant’s termination of employment upon retirement (as defined
under the then established rules of the Company or any of its Subsidiaries, as
the case may be); the Participant’s termination of employment due to Disability
as set forth in paragraph c) of the subsection entitled “Period of Restriction”
above; the Participant’s involuntary termination that occurs prior to the date
of a Change in Control or later than two years following the date of a Change in
Control under conditions in which the Participant qualifies for and receives any
employer severance benefit that may be offered, provided that the Participant
executes and submits an agreement to release the Company in full against any and
all claims as required by the arrangement or plan providing the employer
severance benefit and the statutory period during which the Participant is
entitled to revoke the agreement expires on or before the 90th day following
March 8, 2013; or if the Participant continues to be employed by the Company but
ceases to be employed in an executive position during the three-year Period of
Restriction; or



 
·
As soon as practicable, but not later than ninety (90) days, after the
expiration of the Period of Restriction due to the Participant’s death pursuant
to paragraph b) of the subsection entitled “Period of Restriction” above; or



 
·
On the 90th day after the expiration of the Period of Restriction due to the
Participant’s involuntary termination in connection with and resulting from a
Change in Control within the two-year period following the date of the Change in
Control in accordance with, and as described in, paragraph d) of the subsection
entitled “Period of Restriction” above.



As soon as practicable after the Payment Date, the Company shall deliver to the
Participant Shares of common stock under the Restricted Stock Units.  The
Company will deliver a number of Shares equal to the number of Restricted Stock
Units awarded under this Award Agreement, as adjusted, less any Shares withheld
to cover the tax obligations in accordance with the subsection entitled
“Withholding Tax” below; provided that, no fractional Shares will be delivered
and any fractional Shares to which the Participant would otherwise be entitled
will be paid in cash. All Shares delivered will be registered in the name of the
Participant and will be transferred to and held in book entry form in a dividend
reinvestment account in the name of the Participant.


 
3

--------------------------------------------------------------------------------

 


Special Definitions


For purposes of this Award, the term “Change in Control” means a change in
control that satisfies both a Change in Control as defined in the Plan and a
“change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) and the term “involuntary termination” (or forms or derivations
thereof) means “involuntary separation from service” as defined in Treasury
Regulation Section 1.409A-1(n).


Withholding Tax


The Company shall withhold Shares in an amount sufficient to satisfy all
federal, state, and local taxes required by law to be withheld in connection
with the delivery of Shares of common stock granted under this Award Agreement,
but in no event shall such shares exceed the minimum statutory withholding
requirements.
 
Forfeiture
 
The Participant shall forfeit all of the Restricted Stock Units and any right
under this Award Agreement to receive Shares of common stock upon the occurrence
of any of the following events before the expiration of the Period of
Restriction:


 
·
Termination of employment with the Company for any reason; provided, however,
that no forfeiture shall occur if termination of employment occurs due to the
Participant’s involuntary termination in connection with and resulting from a
Change in Control within the two-year period following the date of the Change in
Control and the satisfaction of the conditions as described in paragraph d) of
the subsection entitled “Period of Restriction” above; and further provided,
that if the conditions of paragraph d) of the subsection entitled “Period of
Restriction” above are not met, the Restricted Stock Units and any right under
this Award Agreement to receive Shares of common stock will be forfeited.

 
·
Any attempt to sell, transfer, pledge, assign or otherwise alienate or
hypothecate the Restricted Stock Units or the right to receive the common stock
issuable under the Restricted Stock Units in violation of this Award Agreement.



Notwithstanding the above, if the Participant dies, has a termination of
employment upon retirement (as defined under the then established rules of the
Company or any of its Subsidiaries, as the case may be), has a termination of
employment due to Disability, is involuntarily terminated prior to the date of a
Change in Control or later than two years following the date of a Change in
Control under conditions in which the Participant qualifies for and receives any
employer severance benefit that may be offered, provided that the Participant
executes and submits an agreement to release the Company in full against any and
all claims as required by the arrangement or plan providing the employer
severance benefit and the statutory period during which the Participant is
entitled to revoke the agreement expires on or before the 90th day following
March 8, 2013; or if the Participant continues to be employed by the Company
until March 8, 2013 but ceases to be employed in an executive position during
the three-year Period of Restriction, the Restricted Stock Units awarded to the
Participant under this Award Agreement will be forfeited and/or payable as
follows:


 
4

--------------------------------------------------------------------------------

 


·
If the Participant dies, terminates employment as described above or ceases to
be employed in an executive position prior to a full month after the Grant Date,
all Restricted Stock Units earned will be forfeited upon the death or
termination.

·
If the Participant dies, terminates employment as described above or ceases to
be employed in an executive position after the lapse of a full month or more
after the Grant Date, the Participant will be entitled to a prorated number of
Restricted Stock Units.  The proration will be calculated by multiplying the
number of Restricted Stock Units awarded by the number of full months served
after the Grant Date, divided by thirty-six months.  The prorated Restricted
Stock Units will then be adjusted upward or downward by the performance factors
in accordance with the provisions under the subsection “Performance Adjustment”
(as determined by the Committee), except that no adjustment is made upon death. 
All fractional shares will be rounded up to the next full share.  The remaining
portion of Restricted Stock Units awarded will be forfeited.



Upon the occurrence of any of the above forfeiture events (for which no
exception has been made as set forth above) before the expiration of the Period
of Restriction, the Restricted Stock Units that are to be forfeited as described
above (either in full or in part), shall be forfeited by the Participant to the
Company.  At the time of such forfeiture, the Participant’s interest in the
Restricted Stock Units and the common stock issuable under the Restricted Stock
Units shall terminate, unless such forfeiture is waived in the sole discretion
of the Committee.


Shareholder Rights


The Participant shall have no rights as a shareholder of the Company, including
voting rights, with respect to the Restricted Stock Units until the issuance of
common stock upon expiration of the Period of Restriction.


Effect on the Employment Relationship


The grant of Restricted Stock Units is voluntary and made on a one-time basis
and does not constitute a commitment to make any future awards.  Nothing by this
Award or in this Award Agreement guarantees employment with the Company or any
Subsidiary, nor does this Award or Award Agreement confer any special rights or
privileges to the Participant as to the terms of employment.


Adjustments


In the event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, stock split, combination, distribution,
or other change in corporate structure of the Company affecting the common
stock, the Committee will adjust the number and class of securities granted
under this Award Agreement in a manner determined by the Committee, in its sole
discretion, to be appropriate to prevent dilution or enlargement of the
Restricted Stock Units granted under this Award Agreement.


 
5

--------------------------------------------------------------------------------

 


Administration


1.
This Award Agreement is governed by the laws of the State of Ohio without giving
effect to the principles of conflicts of laws.

2.
The administration of this Award Agreement and the Plan will be performed in
accordance with Article 3 of the Plan.

3.
All interpretations, determinations and decisions made by the Committee, the
Board, or any delegate of the Committee as to the provisions of the Plan shall
be final, conclusive, and binding on all persons and the Participant agrees to
be bound by such interpretations, determinations and decisions.

4.
The terms of this Award Agreement are governed at all times by the official text
of the Plan and in no way alter or modify the Plan.

5.
If a term is capitalized but not defined in this Award Agreement, it has the
meaning given to it in the Plan.

6.
To the extent a conflict exists between the terms of this Award Agreement and
the provisions of the Plan, the provisions of the Plan shall govern.

7.
The terms and conditions of this Award may be modified by the Committee:

 
(a)
in any case permitted by the terms of the Plan or this Award Agreement;

 
(b)
with the written consent of the Participant; or

 
(c)
without the consent of the Participant if the amendment is either not materially
adverse to the interests of the Participant or is necessary or appropriate in
the view of the Committee to conform with, or to take into account, applicable
law, including either exemption from or compliance with any applicable tax law.



 
409A
 
It is intended that this Award Agreement and the compensation and benefits
hereunder either be exempt from, or comply with, Section 409A of the Internal
Revenue Code (“Section 409A”), and this Award Agreement shall be so construed
and administered.  In the event that the Committee reasonably determines that
any compensation or benefits payable under this Award Agreement may be subject
to taxation under Section 409A, the Committee shall have the authority to adopt,
prospectively or retroactively, such amendments to this Award Agreement or to
take any other actions it determines necessary or appropriate to (a) exempt the
compensation and benefits payable under this Award Agreement from Section 409A
or (b) comply with the requirements of Section 409A.  The Committee, in its sole
discretion, shall determine to what extent, if any, this Award must be amended,
modified or reformed.  In no event, however, shall this section or any other
provisions of this Award Agreement be construed to require the Company to
provide any gross-up for the tax consequences of any provisions of, or payments
under, this Award Agreement and the Company shall have no responsibility for tax
consequences to Participant (or the Participant’s beneficiary) resulting from
the terms or operation of this Award Agreement.
 
Notwithstanding any other provision in this Award Agreement to the contrary, in
the event a benefit payable under this Award Agreement is subject to the
requirements of Section 409A:
 
1.
A Participant shall not be treated as having a termination of employment unless
the Participant has a “separation from service” as defined in regulations under,
and for purposes of, Section 409A.



 
6

--------------------------------------------------------------------------------

 


2.
If a Participant is a “specified employee,” as determined under the Company’s
policy for determining specified employees on the date of a “separation from
service,” all payments under this Award Agreement that would otherwise be paid
or provided during the first six (6) months following such separation from
service (other than payments, benefits, or reimbursements that are treated as
separation pay under Section 1.409A-1(b)(9)(v) of the Treasury Regulations,
short-term deferrals under Section 1.409A-1(b)(4) of the Treasury Regulations or
other payments exempted under the Treasury Regulations for Section 409A) shall
be accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended, in effect on the date of the separation from service) as
soon as practicable following the six (6) month anniversary of such separation
from service but not later than the end of the taxable year in which the six (6)
month anniversary occurs. Notwithstanding the foregoing, payments delayed
pursuant to this paragraph shall commence as soon as practicable following the
date of death of the Participant prior to the end of the 6 month period but in
no event later than ninety (90) days following the date of death.

 


SECTION THREE - TRANSFER OF AWARD
 
Neither the Restricted Stock Units nor the right to receive the common stock
issuable under the Restricted Stock Units are transferable during the life of
the Participant.  Only the Participant shall have the right to receive the
common stock issuable under this Award Agreement, unless the Participant is
deceased, at which time the common stock issuable under this Award Agreement may
be issued to the Participant’s beneficiary (as designated under Article 15 of
the Plan), or pursuant to the Participant’s will or the laws of descent and
distribution.
 

 



 
FirstEnergy Corp.
                     
By 
           
Corporate Secretary
 





I acknowledge receipt of this Restricted Stock Unit Award Agreement and I accept
and agree with the terms and conditions stated above.
 
 

               
(Signature of Participant)
 
(Date)
       

 
 
7

--------------------------------------------------------------------------------